Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 11-15, 17-18 and 20 are pending in this application. Claims 1, 3, 12 and 14 are currently amended. Claims 2, 4, 11, 13 and 20 are original claims. Claims 15, 17 and 18 were previously presented. Claims 5-10, 16 and 19 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 11-15, 17-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 line 4, “the charge-specific input terminal” should be –the input terminal--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US20050189981A1) and further in view of Williams (US20090039869A1).
Regarding claim 1, Matsunaga teaches a power protection apparatus (abstract, bidirectional main switch) configured to protect an electrochemical cell (abstract, cutting off an excessive charge current and an excessive discharge current of a battery E) connected to a load ([0049], a load (not shown) is connected), comprising: a protection integrated circuit (IC) ([0034], formed of semiconductor integrated circuits), comprising two power input terminals (e.g. PI1 and PI2) (fig.1 below) respectively connected to positive and negative electrodes of the electrochemical cell (e.g. PI1 and PI2 are connected to electrodes of cell E) (fig.1 below), at least one charge and discharge protection terminal (e.g. CPT and DPT) (fig.1 below), and an operational amplifier (i.e. Op1) (fig.1), wherein the operational amplifier comprises a positive input pin (i.e. + of Op1) (fig.1), a negative input pin (i.e. – of Op1) (fig.1), and an output pin (i.e. output of Op1) (fig.1); a switching transistor group (i.e. transistors M1, M2, M3 and M4) (fig.1), connected between the negative electrode of the electrochemical cell and the load (e.g. transistors are connected between negative terminal of cell E and load connected at VB-) 
Matsunaga does not teach wherein the switching transistor group comprises (X+KX) switching transistor units that are connected in parallel; X switching transistor units are connected in parallel to form the sampling part of the switching transistor group; KX switching transistor units are connected in parallel to form the main circuit part, wherein X is an integer greater than or equal to 1, K is greater than 1, and KX is an integer.
Williams teaches in a similar field of endeavor of monitoring current in a generic power device, wherein a switching transistor group (i.e. low-voltage main and sense MOSFETs 1050) (fig.17A) comprises (X+KX) switching transistor units (e.g. 1051A and 1051B-1051(n)) (fig.17A) that are connected in parallel (implicit, as seen in fig.17A); X switching transistor units are connected in parallel to form the sampling part of the switching transistor group (e.g. 1051A) (fig.17A); KX switching transistor units are connected in parallel to form the main circuit part (e.g. 1051B to 1051(n)) (fig.17A), wherein X is an integer greater than or equal to 1 (e.g. X=1) (fig.17A), K is greater than 1 (e.g. K= 1, 2, …n, where n is an integer) (fig.17A), and KX is an integer (implicit, integer times an integer is an integer). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the (X+KX) switching transistor units, wherein X is an integer greater than or equal to 1, K is greater than 1 in Matsunaga, as taught by Williams, as it provides the advantage of handling high currents.

    PNG
    media_image1.png
    665
    691
    media_image1.png
    Greyscale

Fig.1: Annotated fig.1 of Matsunaga

Regarding claim 2, Matsunaga and Williams teach the power protection apparatus according to claim 1, wherein the operational amplifier is configured to enable the negative input pin and the positive input pin to have a same potential, so that a current passing through the sampling part of the switching transistor group is equally proportional to a current passing through the main circuit part of the switching transistor group (Matsunaga, [0052], electric potentials at points "a" and "b" are made equal to each other at both charging and discharging) 
Regarding claim 3, Matsunaga and Williams teach the power protection apparatus according to claim 1, wherein a ratio of the current passing through the sampling part to the current passing through the main circuit part is equal to a ratio of a quantity of switching transistor units of the sampling part to a quantity of switching transistor units of the main circuit part, that is, is equal to 1:K (Matsunaga, [0052], electric potentials at points “a” and “b” are made equal to each other at both charging and discharging) (Williams, since gate width is proportional to n number of transistors, it is necessarily true that current passing through the sampling part to current passing through the main circuit part is 1:n) (fig.17A).
Regarding claim 4, Matsunaga and Williams teach the power protection apparatus according to claim 3, wherein the switching transistor group comprises a sampling output terminal SS1 (Matsunaga, e.g. terminal connected to source of Q4) (fig.1) connected to the connection terminal of the sampling part (Matsunaga, implicit, sampling part is Q3 and Q4) (fig.1), and a main circuit detection output terminal S1k (e.g. terminal connected to source of Q2) (fig.1) connected to the input terminal of the main circuit part of the switching transistor group (implicit, main circuit part is Q1 and Q2) (fig.1), the S1k is connected to the positive input pin of the operational amplifier, the SS1 is connected to both the negative input pin and the output pin of the operational amplifier, and the sampling detection resistor Rs is serially connected between the SS1 and the output pin of the operational amplifier (implicit, as seen in fig.1).
Regarding claim 11, Matsunaga and Williams teach the power protection apparatus according to claim 1, wherein the at least one control terminal comprises a discharge control terminal G1 (Matsunaga, i.e. gate G1) (fig.1) configured to control turn-off of the switching transistor group during discharge (Matsunaga, [0057], over-discharge-disable and charge-enable mode, that is, in a state in which the gate G1 is driven to a turned-off state and the gate G2 is driven to the turned-on state), and a charge control terminal G2 (Matsunaga, i.e. gate G2) (fig.1) configured to control turn-off of the switching transistor group during charge (Matsunaga, [0060], overcharge-disable and discharge-enable mode, that is, in a state in which the gate G1 is driven to the turned-on state and the gate G2 is driven to the turned-off state), and the at least one charge and discharge protection terminal of the protection IC comprises a discharge protection terminal DO connected to the discharge control terminal G1 (Matsunaga, e.g. connection of G1 at gate control unit 13) (fig.1), and a charge protection terminal CO connected to the charge control terminal G2 (Matsunaga, e.g. connection of G2 at gate control unit 13) (fig.1).
Regarding claim 12, it is substantially rejected for the same reasons as stated in claim 1. Matsunaga further teaches a positive current detection terminal (Matsunaga, e.g. terminal connected to + of Op1) (fig.1), a negative current detection terminal (Matsunaga, e.g. terminal connected to - of Op1) (fig.1), a current sampling detection output terminal (Matsunaga, e.g. terminal connected to output of Op1) (fig.1).
Regarding claim 13, it is rejected for the same reasons as stated in claim 2.
Regarding claim 14, it is rejected for the same reasons as stated in claim 3.
Regarding claim 15, it is rejected for the same reasons as stated in claim 4.
Regarding claim 17, Matsunaga and Williams teach the power protection apparatus according to claim 14, wherein each switching transistor unit comprises one switching transistor or two switching transistors (Matsunaga, i.e. Q1 and Q2) (fig.1) that are reversely connected in parallel (Matsunaga, implicit, as seen in fig.1), each of the at least one switching transistor is connected to a diode D1 in parallel (Matsunaga, i.e. diode D1) (fig.1), the X switching transistor units are connected in parallel to form the sampling part of the switching transistor group, and the KX switching transistor units are connected in parallel to form the main circuit part of the switching transistor group (Matsunaga, implicit, as seen in fig.1).
Regarding claim 18, Matsunaga and Williams teach the power protection apparatus according to claim 17, wherein D electrodes of all switching transistors are connected together (Matsunaga, i.e. drain of Q1 and Q2 are connected together) (fig.1), G electrodes of all switching transistors that are connected in parallel are connected together to form the at least one control terminal (Matsunaga, i.e. gate G1) (fig.1), S electrodes of all switching transistors connected in parallel in the X switching transistor units constituting the sampling part of the switching transistor group are connected to a same pin to form the sampling output terminal SS1 connected to the sampling part of the switching transistor unit (Matsunaga, i.e. connection at point b) (fig.1), and S electrodes of all switching transistors connected in parallel in the KX switching transistor units constituting the main circuit part of the switching transistor group are connected to a same pin to form the first connection terminal or the second connection terminal of the switching transistor group (Matsunaga, i.e. connection at point a) (fig.1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US20050189981A1) and Williams (US20090039869A1), and further in view of Ambrosio (US7471066B2).
Regarding claim 20, Matsunaga and Williams teach the power protection apparatus according to claim 1, wherein the power protection apparatus is configured to protect the electrochemical cell.
Matsunaga does not teach a terminal, comprising a connector, a charge management chip, a battery, and a load, wherein the connector is configured to connect to a charge cable, the charge management chip is connected between the connector and the battery and is configured to control a charge process of the battery, the battery is configured to supply power to the load, and the battery comprises an electrochemical cell and the power protection apparatus.
Ambrosio teaches in a similar field of endeavor of battery management, that it is conventional to have a terminal (i.e. battery pack 1) (fig.1), comprising a connector (e.g. the connection between terminal 1 and charging cables 21,22) (fig.1), a charge management chip (i.e. battery management system 3) (fig.1), a battery (i.e. batteries 5) (fig.1), and a load (i.e. load 23) (fig.1), wherein the connector is configured to connect to a charge cable (implicit), the charge management chip is connected between the connector and the battery (implicit, as seen in fig.1) and is configured to control a charge process of the battery (column 4 lines 43-44, BMS 3 sends charge current signals to charger 20, while charger 20 sends signals which may include charger temperature, communications protocol or errors, and stop signals to BMS 3), the battery is configured to supply power to the load (implicit, as seen in fig.1), and the battery 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the terminal in Matsunaga, as taught by Ambrosio, as it provides the advantage of accurate charging of batteries and monitors various parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/23/2022

/Scott Bauer/Primary Examiner, Art Unit 2839